 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2546 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    YUBA COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On November 19, 2018, the undersigned recommended that this action be

19   dismissed for plaintiff’s failure to file an in forma pauperis application or pay the filing fee. (ECF

20   No. 9.) On December 10, 2018, plaintiff filed an in forma pauperis application. (ECF No. 10.)

21   Good cause appearing, the November 19, 2018 findings and recommendations are vacated.

22          The court has recently learned that plaintiff is not permitted to proceed in forma pauperis

23   because he has “struck out” pursuant to Title 28 U.S.C. § 1915(g). See Bonilla v. Lively, 4: 11-

24   cv-3180 CW (N.D. Cal. Oct. 25, 2011). In the instant action, plaintiff also does not allege that he

25   is under “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g).

26          Accordingly, IT IS HEREBY ORDERED that the November 19, 2018 findings and

27   recommendations (ECF No. 9) are vacated; and

28   ////
                                                        1
 1          IT IS HEREBY RECOMMENDED that:

 2          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 10) be denied;

 3          2. Plaintiff be ordered to pay the filing fee within fourteen days of the adoption of these

 4   findings and recommendations.

 5          These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: December 20, 2018

13

14

15

16

17
     Bon2546.vac
18

19

20
21

22

23

24

25

26
27

28
                                                        2
